Title: From Thomas Jefferson to Mawlay Sulayman, Sultan of Morocco, 21 August 1802
From: Jefferson, Thomas
To: Sulayman, Mawlay, Sultan of Morocco


          
            Great and good friend
            Aug. 21. 1802.
          
          A war, as unjust as it was unprovoked, having been declared against us by the Bey of Tripoli, we sent some armed vessels into the Mediterranean for the protection of our commerce in that sea. We gave it in particular charge to our officers to respect your majesty’s flag and subjects, and to omit no opportunity of cultivating a good understanding with you: and we trusted that should circumstances render it necessary for our vessels to enter your majesty’s harbors, or to have communications with them, they would experience that hospitality and friendly assistance which we would practise towards your vessels and subjects in our own ports or elsewhere whenever we could be useful to them.
          
          We learnt then with great concern that your M’s sensibility excited by the sufferings of Tripoli of a nature indeed to make us forget the wrongs which had produced them, had induced you to propose a relief not admitted by the ordinary rules of war: and that a refusal which was regular on the part of our officers, had drawn on our Consul marks of YM’s displeasure.
          If the views of Y.M. were confined to the single instance of relief which was the subject of that application, certainly our great esteem & respect for you would have led us to give as we now give that proof of the value we set on your friendship; & we do it under a full confidence that your justice could not have contemplated a permanent relinquishmt on our part of the rights which nature has given us, of reducing an unjust enemy to reason by an infliction of all those evils which a state of war authorises.
          As an additional proof of the confidence we repose in Y.M.’s justice, we also declare that if in the further exercise of your benevlce & frndshp towards Tripoli, you should think proper to interpose your powerful influence with that Bey to induce him to return again to the paths of justice towds us, we require no other price for the restoration of peace, considering as we do the just pursuits of industry as more beneficial to a nation than the most successful war.
          We had been given to understand some time since that it would be agreeable to you that the US. should at your expence procure to be made for you one hundred gun carriages. we have lost no time in preparing and sending them to you by a ship of our own; and we feel it more conformable with our dispositions towards your majesty to ask your acceptance of them as a mark of the esteem and respect we bear you, and of the desire we entertain of cultivating that peace and friendly intercourse, which, while it is acceptable to us with all nations, is particularly desired with your majesty.
          I pray god to have you, very great & good friend in his holy keeping. Done in the US. of America this    day of August 1802.
        